Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 11, 2022

The Court of Appeals hereby passes the following order:

A23D0007. JERMAINE BULLARD, SR. v. SHAWNDRA MERRIWEATHER.

       Jermaine Bullard, Sr. (“Father”) and Shawndra Merriweather (“Mother”)
divorced in 2011. One child was born during the parties’ marriage. In June 2019,
Mother filed a petition for modification of parenting time and contempt for failing to
pay child support. Father filed a petition for modification of visitation and custody.
Father subsequently supplemented his petition, seeking week-on-week-off 50/50
custody, and again seeking primary physical custody of the child. The trial court
issued a final order on August 10, 2021, eliminating Father’s weekday overnights and
finding Father’s petition for modification of visitation and custody was without merit
and lacked substantial justification. In the final order, the trial court reserved the issue
of attorney fees. Thereafter, on June 22, 2022, the trial court entered an order for
Father to pay Mother’s attorney fees pursuant to OCGA §§ 19-9-3 (g), 19-6-2, 19-6-
15, and 9-15-14. Father then filed this application for discretionary appeal, seeking
to challenge the modification of custody and parenting time, child support award, and
attorney fees award.
       Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody” are directly
appealable, including interlocutory custody orders. See Lacy v. Lacy, 320 Ga. App.
739, 742 (3) (740 SE2d 695) (2013). Because the trial court’s August 10, 2021 order
modified custody, and became final on the entry of the order on attorney fees on June
22, 2022, it is subject to direct appeal. See Norrod v. Willingham, 361 Ga. App. 1, 3
(2) (862 SE2d 577) (2021) (no final judgment until the trial court enters an order
resolving the reserved issue of attorney fees).
      We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Father shall have ten days from the date of this
order to file a notice of appeal if he has not already done so. The clerk of the superior
court is DIRECTED to include a copy of this order in the appeal record transmitted
to this Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/11/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.